Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 2-3 Oct. 1822
				
				2 October The day was so stormy we were entirely shut up but I received several visits notwithstanding—Miss Verplank and her father Mr. Lee &c and Mr. Connell who intends to visit Washington in a short time. We are becoming dull and fretful and I expect to embrace you on Tuesday or Wednesday next at farthest—Dr Physick is unwilling to part with me as I have gone through the operation but he does not think it completed; as however I am very well; I did not think it worth while to suffer again; as it really reduced me to a shadow—I have however promised him should I have any return of the complaint, he shall see me again at some future day—My brother is a new man, and I think is likely to become a strong and hearty man—for which I heartily thank God, whose mercies have indeed been great to me, both in this and every other instance—While we were sitting Count Survilliers Servant came with a small painting from Madlle. begging my acceptance of it as a remembrance, it being done by herself—I wrote my thanks and took the same opportunity of expressing my sense of her fathers attention—3 This morning I had quite a Levee Mr & Mrs. Pederson; Mrs. Manego; Mr & Miss Lee; Miss Mease, Major and Mrs. Jackson; and Mrs. Morris; and Mr. Keating, and Miss Biddle; as also Mr. Paul—Dr. Physick called but I was not at home—I intended seeing him yesterday, but his daughter eloped and married notwithstanding every precaution: and the poor man took to his bed very much indisposed—Mr. Pederson invited me to go to dine with him; because he said that he had dined with me at Washington several times—He detained Miss Mease, while I decided that I could not accept any invitation to large parties while absent from you—that I came to Philadelphia as a Nurse; and that I never had intended to go into company at all—He was excessively urgent and I equally positive; so that I got over my difficulty and the dinner was given up very much to the regret of Mr. Hopkinson; who say’s he gives the best dinners in the City. He is however in such torture lest any thing should occur contrary to ettiquette, that it is diverting to see him; more especially as is Lady is by no means an apt Scholar, though quite a genteel woman—She is however an American and among all her School fellows; therefore often distressed by her new dignity—In the Evening drunk Tea at Mrs. Hopkinson’s after which we went to visit Mrs. Manego, where I met Mr & Mrs. A Smith, Mr Short, and Mr. Izard; we passed a pleasant though sober hour—Mrs. M. is a very Lady like woman; highly accomplished, the daughter of Ralph Izard of Carolina, who was in Europe when you first went there. She told me she remembered seeing you, and your brother Charles in Paris—I visited Mrs. Izard with Miss Mease, as the old Lady was very desirous I should do so; She is 79 years of age; a very fine looking woman, and has the charge of Ralph Izards children who has recently lost his wife. He is an old acquaintance of ours as you may remember—In the course of conversation I was informed that Mr Poletica had written that Count Pahlen was re-appointed to this Country, as Count Woronzof Dashkoff had refused to come—they therefore exchanged and the latter goes to Munich—Mr A Smith is as much of a courtier as ever, and we performed all the ceremonies until we reached the pavement, á lá Russe—for the benefit of the Spectators! His Wife is the youngest Sister of Mrs. M— and was born in her Mother’s fifty 2 or 3d year; not very handsome—Dr. Physick has ordered Mr. Lownds to the South of France immediately, and they are to sail in ten days. This is the last hope and I much fear a forlorn one—At the meeting at the Bank a few days since Mr C Price attacked Mr. Cheves with the utmost violence, in a speech of two hours long—apparently to the satisfaction of a great many person’s—the more rational think Mr P. was too intemperate, but admit that he had had sufficient cause of offence—Mr. Lloyd will accept the Presidency on certain conditions, that he shall attend Congress during the next Session—that he shall have a month or six weeks every Summer to travel; and that he shall not commence his official duties until March; all of which it is said will be granted—I sent your book to Walsh but have not seen him since—He says you have kneaded Russel  to a paste, and there is nothing left for him but retirement—Your friends here have attacked me warmly upon your fastidious delicacy, which they all say is not suited to the times; and that you carry it to excess, and defeat your own cause—They entreat you to come here and show yourself if only for a week—and as my brother intends setting off for Washington on Sunday and Dr Physick will not let me go for another week; you can  come on and fetch me without any prodigious effort or injury to the publick business—Do for once gratify me I implore you; and if harm comes of it I promise never to advise again—I have already written so often on this subject that I dare not flatter myself you will listen to me; but I really and sincerely have your interest too deeply at heart, to refrain from persuading you to do that which I know will be beneficial; as your enemies are hard at work to represent your reserve to your disadvantage, and to attribute your coldness to aristocratic hauter, and learned arrogance; and they say they must have a President that they dare speak to— 
				
					
				
				
			